Citation Nr: 1515432	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  07-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease and spondylosis of the thoracolumbar spine (back disability) prior to April 5, 2010.

2. Entitlement to a disability rating in excess of 10 percent for a back disability as of April 5, 2010.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to August 1989 and from August 1989 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2007 rating decision granted service connection for a back disability and assigned an initial noncompensable disability rating.  In an August 2008 rating decision, the RO increased the Veteran's initial disability rating to 10 percent.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran and his spouse testified at a hearing in February 2009 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  

In June 2009 and November 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  In August 2013, the Board granted an initial 20 percent disability rating for the Veteran's low back disability prior to April 5, 2010, and granted a 10 percent disability rating beginning April 5, 2010.  

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a November 2014 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's August 2013 decision, and remanded the matter to the Board for development consistent with the Joint Motion.  The parties specifically stated that they did not wish to disturb the Board's determination that an initial 20 percent disability rating was warranted prior to April 5, 2010.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2014 Joint Motion, the parties agreed that the June 2006 and April 2010 VA examinations were inadequate because the examiners stated that they could not provide opinions as to whether the Veteran would have additional limitation of motion or function during a flare-up without resorting to speculation.  The examiners did not provide rationales for why they could not provide non-speculative opinions, rendering their findings inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  To comply with the Joint Motion, this case is remanded to obtain supplemental opinions from the June 2006 and April 2010 VA examiners.  

Further, in February 2015, the Veteran submitted additional private medical records and lay statements.  In conjunction with this evidence, he submitted an "Additional Evidence Response Form for Cases with a VA Substantive Appeal (Form 9) Filed Prior to February 2, 2013) and stated that he wanted the case remanded to the AOJ for initial consideration of the new evidence.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to both the examiner who conducted the June 2006 general medical examination and the examiner who conducted the April 2010 joints, peripheral nerves, and spine examination so that supplemental opinions may be provided.  

If those examiners are no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner(s).  

a. The entire claims file and a copy of this remand must be made available to the examiner(s) for review, and the examiner(s) must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner(s) must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner(s) must so state, with a complete explanation in support of such a finding. 

c. The examiner(s) must provide an opinion regarding whether the Veteran has additional loss of function or limitation of motion as a result of repetitive use or flare-ups of his back disability.  

d. The examiner(s) must provide all findings, along with a complete rationale for his or her opinion, in the examination report.  If any of the above requested opinion cannot be made without resort to speculation, the examiner(s) MUST state this AND provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

3. Thereafter, and after undertaking any additional development deemed necessary, including consideration of the evidence submitted by the Veteran in February 2015, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




